Exhibit 10.42



[eximage1.jpg]
RESTRICTED STOCK UNIT GRANT AGREEMENT




Pursuant to the Allergan, Inc. 2011 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the employee listed below (“Participant”)
the number of Restricted Stock Units set forth below (the “Restricted Stock
Units” or “Units”). The Restricted Stock Units are subject to all of the terms
and conditions set forth in this Restricted Stock Unit Award Grant Agreement
(this “Grant Agreement”), in the Terms and Conditions attached hereto as Exhibit
A (the “Terms”), in the Country-Specific Terms, if any, for Participant’s
country attached hereto as Exhibit B (the “Country-Specific Terms”), and in the
Plan attached hereto as Exhibit C, each of which is incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Agreement.
Each Restricted Stock Unit represents the right to receive one share of the
Company’s common stock, par value $0.01 (“Stock”), at the time the Restricted
Stock Unit is available for distribution in accordance with the terms and
conditions set forth in the Plan, the Terms, and the Country-Specific Terms.
Participant:
 
Grant Date:
 
Total Number of
Units Granted:
 
 
 
Vesting Schedule:
This Grant Agreement and the associated grant information including vesting
schedule is provided in written or electronic form at the record keeper for the
Plan.
Except as provided in Section 2.3 or 2.4 of the Terms, in the Country-Specific
Terms, as applicable, or as otherwise provided by the Administrator, in no event
shall Participant vest in any additional Restricted Stock Units following
Participant’s Termination of Employment (as defined in the Terms).
 
 

All decisions and interpretations of the Administrator arising under the Plan,
this Grant Agreement, the Terms, the Country-Specific Terms, if applicable, or
relating to the Restricted Stock Units shall be binding, conclusive and final.
ALLERGAN, INC.






Name
Title



Attachments:    Terms and Conditions (Exhibit A)
Country-Specific Terms (Exhibit B)
Allergan, Inc. 2011 Incentive Award Plan (Exhibit C)
Allergan, Inc. 2011 Incentive Award Plan Prospectus (Exhibit D)

        



--------------------------------------------------------------------------------




EXHIBIT A TO THE RESTRICTED STOCK UNIT AWARD GRANT AGREEMENT


TERMS AND CONDITIONS


February 2014
Management Bonus Plan


Pursuant to the Restricted Stock Unit Award Grant Agreement (the “Grant
Agreement”) to which these Terms and Conditions (the “Terms”) are attached,
Allergan, Inc. (the “Company”) granted to the participant (“Participant”)
specified on the Grant Agreement a restricted stock unit award under the
Allergan, Inc. 2011 Incentive Award Plan (the “Plan”) for the number of
restricted stock units indicated in the Grant Agreement (“Restricted Stock
Units” or “Units”), subject to the terms and conditions of the Grant Agreement,
the Terms, the Plan, the Country-Specific Terms, if any, for Participant’s
country attached to the Grant Agreement as Exhibit B (the “Country-Specific
Terms”). Any reference herein to the Terms shall include the Country-Specific
Terms.
I.GENERAL
1.1    Defined Terms. Wherever the following terms are used herein they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Agreement or, if not defined therein, the Plan.
“Cause” means, (i) with respect to any Participant who is a party to a
change-in-control agreement with the Company or who participates in a
Company-sponsored change-in-control policy, plan or program, the definition
given to such term in the applicable agreement, policy, plan or program and (ii)
with respect to all other Participants, any conduct set forth on the Grant Date
(as defined in Section 2.1) in the Company’s employee handbook or Management
Practices and Guidelines (or any successor thereto) justifying immediate
termination without the benefit of a counseling review or severance pay.
“Job Elimination” means Participant’s Termination of Employment by the Company
or any Affiliate, other than a Qualifying Termination, under circumstances
satisfying each of the following conditions, as determined in the sole and
absolute discretion of the Company: (i) Participant’s Termination of Employment
results in or is part of a net headcount reduction of one or more employees;
(ii) Participant is not offered a comparable position with the Company, an
Affiliate or a successor entity of the Company or an Affiliate; and (iii) the
Company provides written notice to Participant prior to his or her Termination
of Employment that it has determined Participant’s Termination of Employment is
a “job elimination.”
“Qualifying Termination” means Participant’s Termination of Employment with the
Company or any Affiliate during the 24-month period commencing on the date of a
Change in Control, unless:
(i)    Participant voluntarily terminates his or her employment with the Company
or any Affiliate during such period. Participant, however, shall not be
considered to have voluntarily terminated his or her employment with the Company
or any Affiliate if one or more of the following occurs following the Change in
Control, and subsequent to such event Participant elects to terminate his or her
employment with the Company or any Affiliate: (A) a material diminution in
Participant’s base compensation; (B) a material diminution in Participant’s
position with the Company or any Affiliate without Participant’s consent such
that there is a material diminution in Participant’s authority, duties or
responsibilities; (C) a change in Participant’s principal location of employment
that is both material and greater than fifty (50) miles from its location prior
to the Change in Control without Participant’s express written consent;
provided, however,

        

--------------------------------------------------------------------------------



that Participant hereby acknowledges that Participant may be required to engage
in travel in connection with the performance of Participant’s duties and that
such travel shall not constitute a change in Participant’s principal location of
employment for purposes hereof; or (D) any other action or inaction that
constitutes a material breach by the Company or any Affiliate of any agreement
under which Participant provides services. Notwithstanding the foregoing,
Participant’s termination of his or her employment with the Company or any
Affiliate as a result of the occurrence of any of the foregoing shall not
constitute a “Qualifying Termination” unless Participant gives the Company
written notice of such occurrence within ninety (90) days of such occurrence and
such occurrence is not cured by the Company within thirty (30) days of the date
on which such written notice is received by the Company.
(ii)    The termination is on account of Participant’s death or permanent and
total disability (within the meaning of Code Section 22(e)(3)).
(iii)    Participant is involuntarily terminated for Cause during such period.
In addition, notwithstanding anything contained in the Terms to the contrary, if
Participant’s Termination of Employment occurs prior to a Change in Control and
it is determined that such termination (x) was at the request of a third party
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control and who subsequently effectuates a Change in Control or (y)
otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then, for all purposes of the Terms, the date of
a Change in Control with respect to Participant shall mean the date immediately
prior to the date of Participant’s Termination of Employment.
“Section 409A Change in Control” shall mean a Change in Control that qualifies
as a “change in the ownership or effective control,” or a “change in the
ownership of a substantial portion of assets,” of the Company (or the corporate
successor thereto), within the meaning of Code Section 409A(a)(2)(A)(v).
“Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Affiliate is terminated
for any reason, with or without Cause, including, without limitation, a
termination by resignation, discharge, death, disability or retirement, but
excluding terminations where there is a simultaneous reemployment or continuing
employment of Participant by the Company or any Affiliate. The Administrator, in
its discretion, shall determine the effect of all matters and questions relating
to Participant’s Termination of Employment, including, without limitation, when
Participant is no longer actively employed for purposes of Section 3.4(i), and
the question of whether such Termination of Employment resulted from a discharge
for Cause, a Qualifying Termination or a Job Elimination. For purposes of the
Terms, Participant’s employee-employer relationship shall be deemed to be
terminated in the event that the Affiliate employing Participant ceases to
remain an Affiliate following any merger, sale of stock or other corporate
transaction or event (including, without limitation, a spin-off).
“Written Agreement” shall mean any written agreement between the Company and
Participant or any written policy approved by the Administrator that applies to
Participant.
1.2    Incorporation of Terms of Plan. The Restricted Stock Units evidenced by
the Grant Agreement and the Terms are also subject to the terms and conditions
of the Plan, which are incorporated herein by reference.

A-2


    

--------------------------------------------------------------------------------



II.    GRANT, VESTING AND DISTRIBUTION OF RESTRICTED STOCK UNITS
2.1    Grant of Restricted Stock Units. Effective as of the grant date specified
on the Grant Agreement (the “Grant Date”), the Company irrevocably grants to
Participant an award of the number of Restricted Stock Units specified on the
Grant Agreement, subject to the terms and conditions set forth in the Plan, the
Grant Agreement and the Terms. Each Restricted Stock Unit represents the right
to receive a share of the Company’s common stock, par value $0.01 per share
(“Stock”), at the time the Restricted Stock Unit is available for distribution
in accordance with the terms and conditions set forth in the Plan and the Terms.
2.2    Vesting of Restricted Stock Units. The Restricted Stock Units shall vest
in accordance with the vesting schedule set forth in the Grant Agreement and
Sections 2.3 and 2.4 below, or at such earlier times as are set forth in a
Written Agreement between the Company and Participant. Unless and until the
Restricted Stock Units have vested in accordance with the preceding sentence,
Participant shall have no right to any distribution made with respect to such
Restricted Stock Units. Subject to Sections 2.3 and 2.4 or anything to the
contrary in the Country-Specific Terms, as applicable, in the event of
Participant’s Termination of Employment prior to the vesting of all of the
Restricted Stock Units, any Restricted Stock Units which remain unvested at such
time will terminate automatically and be forfeited without further notice and at
no cost to the Company.
2.3    Accelerated Vesting. Notwithstanding anything to the contrary in Section
2.2 or the Grant Agreement, all or a portion of the Restricted Stock Units shall
vest on an accelerated basis under the following circumstances:
(a)    if Participant’s Termination of Employment occurs by reason of
Participant’s Job Elimination and, prior to the expiration of 55 days following
the date of Participant’s Termination of Employment or such earlier date as may
be specified by the Company, Participant executes and delivers, and does not
revoke, a general waiver and release of all claims against the Company and its
Subsidiaries and the employees, directors, agents and affiliates of the Company
and its Subsidiaries, in a form acceptable to the Company in its sole and
absolute discretion, then a number of Restricted Stock Units shall become vested
upon the date such general waiver and release of all claims becomes effective
and irrevocable, the number of which will be equal to the total number of
Restricted Stock Units specified in the Grant Agreement, as adjusted pursuant to
Section 14.2 of the Plan, multiplied by a fraction, the numerator of which is
the number of months from the Grant Date until the date of Participant’s
Termination of Employment, and the denominator of which is the number of months
during the vesting schedule set forth in the Grant Agreement (i.e., the number
of months from the Grant Date until the date Participant would otherwise vest in
the Restricted Stock Units pursuant to Section 2.2 based solely on continued
employment);
(b)    if Participant’s Termination of Employment occurs by reason of
Participant’s death or by March 1st of the calendar year following the calendar
year in which Participant incurs a permanent and total disability (within the
meaning of Code Section 22(e)(3)), then the Restricted Stock Units shall become
fully vested immediately prior to Participant’s Termination of Employment; and
(c)    if Participant’s Normal Retirement Eligibility Date occurs prior to
Participant’s Termination of Employment, then the Restricted Stock Units shall
become fully vested upon Participant’s Normal Retirement Eligibility Date.
Notwithstanding Section 2.3(c) above, if the Company receives an opinion of
counsel that there has been a legal judgment and/or legal development in
Participant’s jurisdiction that results in the favorable treatment that applies
to the Restricted Stock Units pursuant to Section 2.3(c) above being deemed
unlawful and/or

A-3


    

--------------------------------------------------------------------------------



discriminatory, then the Company will not apply such favorable treatment, and
the Restricted Stock Units will be treated in accordance with the remaining
provisions of this Agreement.
2.4    Effect of Change in Control. Notwithstanding anything to the contrary in
Section 2.2 or 2.3 or the Grant Agreement, in the event of a Change in Control,
the following provisions shall apply:
(a)    If (i) the successor or surviving entity (or any affiliate thereto)
assumes the Restricted Stock Units (or permits the Restricted Stock Units to
remain outstanding) or replaces the Restricted Stock Units with restricted stock
units to acquire stock in such successor or surviving entity (or any affiliate
thereto) that (A) preserve the existing value of the Restricted Stock Units at
the time of the Change in Control and (B) provide for distribution in accordance
with a vesting schedule that is the same or more favorable to Participant than
the Restricted Stock Unit vesting schedule set forth herein (any such
replacement award, a “Substitute Award”) and (ii) any assumption or replacement
described in (i) is structured such that Participant will not incur any taxes or
penalties under Code Section 409A and the guidance issued thereunder, then the
Restricted Stock Units or such Substitute Award shall remain outstanding and be
governed by their respective terms and the provisions set forth in the Plan,
subject to Section 2.4(c).
(b)    If the successor or surviving entity (or any affiliate thereto) does not
assume or replace the Restricted Stock Units (or permit the Restricted Stock
Units to remain outstanding) as provided in Section 2.4(a), the Restricted Stock
Units shall become fully vested immediately prior to the occurrence of such
Change in Control.
(c)    If the successor or surviving entity (or any affiliate thereto) assumes
or replaces the Restricted Stock Units (or permits the Restricted Stock Units to
remain outstanding) as provided in Section 2.4(a) and Participant experiences a
Qualifying Termination, the Restricted Stock Units or Substitute Award, as
applicable, shall become fully vested immediately prior to the date of such
termination. For the avoidance of doubt, if Participant incurs a Termination of
Employment for any reason other than a Qualifying Termination during the
24-month period commencing on the date of a Change in Control, Sections 2.2 and
2.3 shall continue to apply with respect to the Restricted Stock Units without
regard to the Change in Control.
2.5    Distribution of Stock.
(a)    Subject to the terms and conditions of the Plan, and the Terms (including
Section 2.5(b) below), the shares of Stock underlying the Restricted Stock Units
shall be distributed to Participant (or in the event of Participant’s death, to
his or her designated beneficiary or estate, as the case may be) no later than
10 days following the date such Restricted Stock Units vest under Section 2.2,
2.3 or 2.4.
(b)    Notwithstanding anything to the contrary in Section 2.5(a) above, if
permitted by the Administrator, and if Participant completed and timely
submitted to the Company a deferral election (the “Deferral Election”) with
respect to all or any of the shares of Stock underlying the Restricted Stock
Units in a form approved for such purpose by the Administrator, then the shares
of Stock underlying the Restricted Stock Units shall be distributable to
Participant in accordance with the terms of the Deferral Election; provided,
however, that
(i)    in the event that the Deferred Shares become distributable to Participant
on account of a Change in Control pursuant to Section 2.4(b), the Deferred
Shares shall not be distributed on account of such event unless the Change in
Control is a 409A Change in Control, in which case the Deferred Shares shall be
distributed to Participant in a lump sum within 10 business days following the
409A Change in Control;

A-4


    

--------------------------------------------------------------------------------



(ii)    in the event of Participant’s death prior to the distribution of the
Deferred Shares, the Deferred Shares shall be distributed to Participant’s
designated beneficiary or estate, as the case may be, in a lump sum within 10
business days following the date of Participant’s death; and,
(iii)    in the event of Participant’s Termination of Employment, all Deferred
Shares with respect to any underlying Restricted Stock Units that have vested on
or prior to such Termination of Employment shall be distributed to Participant
within 10 business days following the date of Participant’s Termination of
Employment.
Any distribution that is due to be distributed as of a particular date pursuant
to the provisions of Section 2.5(b) will be deemed to be distributed as of such
date if it is distributed no later than the date permitted pursuant to Treasury
Regulations Section 1.409A-3(d), or any successor provision thereto.
Any shares of Stock issuable with respect to Participant’s vested Restricted
Stock Units, the issuance of which have been deferred by Participant pursuant to
a timely completed and effective Deferral Election, shall be referred to herein
as “Deferred Shares.”
2.6    Changes to Time or Form of Distribution. Except as otherwise provided
herein, the time and form of distribution of shares of Stock with respect to the
vested Restricted Stock Units shall be as set forth in the Grant Agreement, the
Terms and the Deferral Election and may only be changed in compliance with the
requirements of Code Section 409A(a)(4)(C), and only with the prior written
consent of the Company’s General Counsel.
2.7    Dividend Equivalent Rights. Effective as of the Grant Date, the Company
irrevocably grants to Participant Dividend Equivalent Rights (as defined below)
with respect to each Restricted Stock Unit that vests pursuant to Section 2.2,
2.3 or 2.4 or pursuant to the Country-Specific Terms, if applicable, subject to
the terms and conditions of the Plan and the Terms. “Dividend Equivalent Right”
means a right to receive an amount equal to the aggregate amount of dividends,
if any, paid to the Company’s stockholders on one share of Stock where the
record date(s) for such dividends occurred during the period from the Grant Date
through and including the day immediately preceding the date the share of Stock
subject to the Restricted Stock Unit to which such Dividend Equivalent Right
relates is distributed to Participant pursuant to Sections 2.5 and 2.6 (the
“Dividend Equivalent Term”). The amount so paid shall be termed the “Dividend
Equivalent Amount.” The Company shall determine, in its discretion, whether the
Dividend Equivalent Amount shall be paid to the Participant in the form of Stock
or cash, and the time and manner in which the Dividend Equivalent Amount shall
be credited to Participant during the Dividend Equivalent Term. Each Dividend
Equivalent Right shall terminate as of the date the share of Stock subject to
the Restricted Stock Unit to which such Dividend Equivalent Right relates is
distributed. Dividend Equivalent Rights shall not be paid to Participant for any
Restricted Stock Units that do not vest pursuant to Sections 2.2 through 2.4
above or pursuant to the Country-Specific Terms.
2.8    Conditions to Issuance of Stock. The shares of Stock deliverable upon
settlement of the Restricted Stock Units, the Dividend Equivalent Rights, or any
portion of either, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock in settlement of the Restricted Stock Units, the
Dividend Equivalent Rights, or any portion of either, prior to fulfillment of
all of the following conditions:

A-5


    

--------------------------------------------------------------------------------



(a)    The admission of such shares to listing on all stock exchanges on which
such Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
under any state, federal, foreign or local law or under rulings or regulations
of the U.S. Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its sole and absolute
discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any state, federal,
foreign or local governmental agency which the Administrator shall, in its sole
and absolute discretion, determine to be necessary or advisable;
(d)    The receipt by the Company (or the Employer (as defined in Section
3.14(a))) of full payment of any Tax-Related Items (as defined in Section
3.14(a)); and
(e)    The lapse of such reasonable period of time following the applicable
distribution event as the Administrator may from time to time establish for
reasons of administrative convenience.
2.9    Rights as Stockholder. The holder of the Restricted Stock Units or
Dividend Equivalent Rights shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any shares issuable or
deliverable upon settlement of the Restricted Stock Units or Dividend Equivalent
Rights, or any part thereof, unless and until such shares shall have been issued
by the Company to such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).
III.    OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan and the Terms and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Terms, the Restricted Stock Units or the Dividend Equivalent
Rights. In its sole and absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan and the Terms, subject to Section 13.2 of the Plan.
3.2    Limited Transferability.
(a)    Except to the extent permitted by applicable law, including Code Section
409A, the Restricted Stock Units may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, and neither the Restricted Stock Units nor any interest or right
therein or part thereof shall be liable for Participant’s debts, contracts or
engagements or the debts, contracts or engagements of Participant’s successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.

A-6


    

--------------------------------------------------------------------------------



3.3    Restrictive Legends and Stop-Transfer Orders.
(a)    Any share certificate(s) evidencing the shares of Stock issued hereunder
shall be endorsed with any legend(s) that may be required by applicable federal,
state or foreign securities laws, to be placed on the certificate(s) evidencing
such shares.
(b)    Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
(c)    The Company shall not be required: (i) to transfer on its books any
shares of Stock that have been sold or otherwise transferred in violation of any
of the provisions of the Terms, or (ii) to treat as owner of such shares of
Stock or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.
3.4    Nature of Grant. In accepting the grant of Restricted Stock Units,
Participant acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted repeatedly in the past;
(c)    subject to the terms of any other plan or program applicable to a
Participant or any Written Agreement between the Company or a Affiliate and a
Participant, all decisions with respect to future restricted stock unit grants,
if any, will be at the sole discretion of the Company;
(d)    nothing in the Plan or the Terms shall confer upon Participant any right
to continue in the employ or service of the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate Participant’s employment or services at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a Written Agreement between the Company or an Affiliate and
Participant;
(e)    Participant is voluntarily participating in the Plan;
(f)    the Restricted Stock Units and the shares of Stock subject to the
Restricted Stock Units are not intended to replace any pension rights;
(g)    the future value of the underlying shares of Stock is unknown and cannot
be predicted;
(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from Participant’s
Termination of Employment(regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment contract, if any), and

A-7


    

--------------------------------------------------------------------------------



as a condition to receiving the grant of Restricted Stock Units, Participant
irrevocably agrees (i) never to institute any claim against the Company, the
Employer or any other Affiliate, in the event of any such forfeiture, (ii) to
waive his or her ability, if any, to bring any such claim, and (iii) to release
the Company, the Employer and all other Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;
(i)    except as provided otherwise in Section 2.3 or 2.4, in the event of
Participant’s Termination of Employment (regardless of the reason for such
termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment contract, if any), Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate effective as
of the date that Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively employed for purposes of Participant’s
Restricted Stock Unit grant (including whether Participant may still be
considered to be providing services while on a leave of absence);
(j)    for Participants who reside outside of the U.S., the following additional
provisions shall apply:
(i)    the Restricted Stock Units and the shares of Stock subject to the
Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;
(ii)    except as explicitly provided pursuant to the terms of a written benefit
plan maintained by the Company or any Affiliate, the Restricted Stock Units and
the shares of Stock subject to the Restricted Stock Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any other Affiliate; and
(iii)    Participant acknowledges and agrees that none of the Company, the
Employer or any other Affiliate shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the U.S. dollar that may
affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any shares of Stock acquired upon settlement.
3.5    Shares to Be Reserved. The Company shall at all times prior to the
settlement or forfeiture of the Restricted Stock Units reserve and keep
available such number of shares of Stock as will be sufficient to satisfy the
requirements of the Terms.
3.6    Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the local postal service, addressed as follows:

A-8


    

--------------------------------------------------------------------------------



If to the Company:
Allergan, Inc.
Attention: General Counsel
2525 Dupont Drive
Irvine, California 92612

If to Participant:
To Participant’s most recent address then on file in the Company’s personnel
records.

By a notice given pursuant to this Section 3.6, either party may thereafter
designate a different address for notices to be given to that party.
3.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Terms.
3.8    Governing Law; Venue. The Terms shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to conflicts of
law principles thereof.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Terms, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Orange County, California, or the U.S. federal courts for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.
3.9    Severability. Should any provision of the Terms be determined by a court
of law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.
3.10    Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the U.S.
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the U.S. Securities and Exchange Commission thereunder, and state
and foreign securities laws and regulations. Notwithstanding anything herein to
the contrary, the Plan shall be administered, and the Restricted Stock Units
shall be granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and the Terms
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.
3.11    Amendments. Except as explicitly prohibited by the Plan, the Terms may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of the Terms shall adversely affect the Restricted Stock Units in
any material way without Participant’s prior written consent. The Terms may not
be modified, suspended or terminated except by an instrument in writing signed
by a duly authorized representative of the Company and, if Participant’s consent
is required, by Participant.
3.12    Successors and Assigns. The Company may assign any of its rights with
respect to the Restricted Stock Units to single or multiple assignees, and the
Terms shall inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth in Section 3.2, the Terms
shall be binding upon Participant and Participant’s heirs, executors,
administrators, successors and assigns.
3.13    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Terms, if Participant is subject to Section 16 of
the Exchange Act, the Plan, the Restricted Stock Units and the Terms shall be
subject to any additional limitations set forth in any applicable exemptive rule

A-9


    

--------------------------------------------------------------------------------



under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Terms shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.14    Taxes.
(a)    Regardless of any action the Company or Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items with respect to
the issuance of the Restricted Stock Units or Dividend Equivalent Rights, the
distribution of shares of Stock with respect thereto, or any other taxable event
related to the Restricted Stock Units or Dividend Equivalent Rights; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Restricted Stock Units or Dividend Equivalent Rights to reduce
or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant has become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable or tax withholding event, as applicable, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)    withholding from Participant’s wages or other compensation payable to
Participant by the Company and/or the Employer; or
(ii)    withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization); or
(iii)    withholding a number of vested shares of Stock otherwise issuable to
Participant; or
(iv)    for Participants who reside in the U.S. only, by accepting vested shares
of Stock having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for all
Tax-Related Items.
(c)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, Participant is deemed to have been issued the full number of shares of
Stock subject to the vested Restricted Stock Units, notwithstanding that a
number of the shares of Stock are held back solely for

A-10


    

--------------------------------------------------------------------------------



the purpose of paying the Tax-Related Items due as a result of any aspect of
Participant’s participation in the Plan.
(d)    Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company shall not be
obligated to deliver any certificate representing shares of Stock issuable with
respect to the Restricted Stock Units or Dividend Equivalent Rights to
Participant or his legal representative unless and until Participant or his
legal representative shall have paid or otherwise satisfied in full the amount
of all Tax-Related Items applicable with respect to the taxable income of
Participant resulting from the grant of the Restricted Stock Units or Dividend
Equivalent Rights, the distribution of the shares of Stock issuable with respect
thereto, or any other taxable event related to the Restricted Stock Units or
Dividend Equivalent Rights.
3.15    Data Privacy. This Section 3.15 applies to Participant only if
Participant resides outside the U.S. If Participant resides outside the U.S.,
then Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in these Terms and any other Restricted Stock Unit grant materials by
and among, as applicable, the Employer, the Company and its Affiliates for the
purpose of implementing, administering and managing Participant’s participation
in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to shares of Stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data will be transferred to Fidelity Stock Plan
Services, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, Fidelity Stock Plan
Services, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, Participant understands that he
or she is providing the consent herein on a purely voluntary basis. If
Participant does not consent, or if Participant later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
Participant Units or other equity

A-11


    

--------------------------------------------------------------------------------



awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
3.16    Unfunded, Unsecured Obligations. The obligations of the Company under
the Plan and the Terms shall be unfunded and unsecured, and nothing contained
herein shall be construed as providing for assets to be held in trust or escrow
or any other form of segregation of the assets of the Company for the benefit of
Participant or any other person. Participant shall have only the rights of a
general, unsecured creditor of the Company with respect to the Restricted Stock
Units and Dividend Equivalent Rights, unless and until shares of Stock shall be
distributed to Participant under the terms and conditions set forth herein.
3.17    Compliance with Internal Revenue Code Section 409A. For Participants who
are U.S. taxpayers, the Restricted Stock Units and Dividend Equivalent Rights
granted hereunder are not intended to provide for any deferral of compensation
subject to Code Section 409A, unless the Participant has entered into a Deferral
Election pursuant to Section 2.5(b) or 2.6. If there is no such Deferral
Election, the benefits provided pursuant hereto shall be paid on or before the
later of: (i) the fifteenth day of the third month following Participant’s first
taxable year in which such benefit is no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth day of the third month following the first
taxable year of the Company in which such benefit is no longer subject to a
substantial risk of forfeiture, in each case, as determined in accordance with
Code Section 409A and any Treasury Regulations and other guidance issued
thereunder, and in such case the benefits are intended to be exempt from Code
Section 409A as “short-term deferrals.”
In the event that Participant has entered into a Deferral Election such that
distribution of Restricted Stock Units and accompanying Dividend Equivalent
Rights so deferred are subject to Code Section 409A, then notwithstanding
anything in the Plan or Terms to the contrary, such Restricted Stock Units and
Dividend Equivalent Rights shall be administered in a manner consistent with
Code Section 409A, and the Plan, Terms and Deferral Election shall be construed
and interpreted in such a manner as to comply in all respects with Code Section
409A. With respect to any benefit subject to 409A: (a) if such benefit is
distributable on account of Participant’s Termination of Employment, it shall
not be distributed upon such event unless the Termination of Employment is
considered to be a “separation from service” within the meaning of Code Section
409A(a)(2)(A)(i); (b) in the event Participant is required to enter into a
release and waiver of claims as a condition of receiving such benefit, and the
period during which such waiver and release is to be executed by Participant
spans two calendar years, then payment will in all events be made in the second
of the two calendar years; and (c) if Participant’s payment is on account of his
or her Termination of Employment and at the time of such termination the
Participant is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i), any distributions subject to Code Section 409A that are made
on account of such Termination of Employment may not be made before the date
that is six months after Participant’s Termination of Employment, or if earlier,
Participant’s death. In such instance, distributions will be made on the first
day of the seventh month following the Termination of Employment (or, if
earlier, death).    
3.18    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Stock. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

A-12


    

--------------------------------------------------------------------------------



3.19    Language. If Participant has received these Terms or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
3.20    Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
3.21    Country-Specific Terms. Notwithstanding anything to the contrary herein,
the Restricted Stock Unit grant shall be subject to the Country-Specific Terms.
Moreover, if Participant relocates to one of the countries included in the
Country-Specific Terms, the special terms and conditions for such country will
apply to Participant, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country-Specific Terms constitute part of these
Terms and are incorporated herein by reference.
3.22    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares of Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
3.23    Currency. All calculations under the Plan shall be prepared based on
U.S. dollars. Amounts denominated in any currency other than U.S. dollars shall
be converted into U.S. dollars on the basis of the Exchange Rate in effect on
the relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. dollars, as reported on the relevant date in The
Wall Street Journal (or such other reliable source as may be selected from time
to time by the Administrator in its discretion).
3.24    Waiver. Participant acknowledges that a waiver by the Company of a
breach of any provision of the Terms shall not operate or be construed as a
waiver of any other provision of the Terms, or of any subsequent breach by
Participant or any other participant.
3.25    Coverage under Recoupment Policy. Participant acknowledges and agrees
that, except to the extent prohibited by applicable law, the Restricted Stock
Units and any and all shares of Stock, cash, cash equivalents, assets or
securities received by or distributed to Participant in settlement of the
Restricted Stock Units shall be subject to any policy on the recovery of
compensation that the Board (or a duly authorized committee thereof) or the
Company may adopt, including any such policy adopted after the Grant Date.
3.26    Entire Agreement. The Plan and the Terms constitute the entire agreement
of the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.
3.27    Insider Trading/Market Abuse Laws. Participant should be aware that his
or her country of residence may have insider trading and/or market abuse laws
which may affect Participant’s ability to acquire or sell shares of Stock under
the Plan during such times that Participant is considered to have “inside
information” (as defined in the laws in Participant’s country). These laws may
be the same or different from the Company’s insider trading policy. Participant
acknowledges that it is his or her responsibility to be informed of and
compliant with such regulations, and Participant is advised to speak to his or
her personal advisor on this matter.

A-13


    